DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 13, and 42, drawn to a system for treating a tissue site.
Group II, claim(s) 14-28 and 43-48, drawn to a tape for use in a negative-pressure system.
Group III, claim(s) 32-34, drawn to a tape dispenser.
Group IV, claim(s) 39-40 and 49-50, drawn to a method of treating a wound.

Groups I and II, I and III, and I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a tape comprising a flexible material adapted to be placed in contact with a perimeter of a tissue site, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Copeland (US 3121021).  Copeland teaches a surgical adhesive tape comprising a flexible material (pressure-sensitive adhesive, Col. 5 lines 22-43) adapted to be placed in contact with a perimeter of a tissue site (Col. 5 lines 22-43, Col. 6 lines 50-75, Claim 1). 
Groups II and III, II and IV, and III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a tape comprising a flexible material adapted to be placed in contact with a perimeter of a wound, and a reinforcement material placed in contact with the flexible material and adapted to provide structural support to the flexible material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Copeland (US 3121021).  Copeland teaches a surgical adhesive tape comprising a flexible material (pressure-sensitive adhesive, Col. 5 lines 22-43) adapted to be placed in contact with a perimeter of a tissue site and a reinforcement material (nonwoven fabric, Col. 5 lines 22-43) placed in contact with the flexible material and adapted to provide structural support to the flexible material (Col. 5 lines 22-43, Col. 6 lines 50-75, Claim 1). 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JESSICA R ARBLE/Examiner, Art Unit 3781